DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 7th, 2022 has been entered. Claims 1, 5, 7-8, 11-13, 15, & 19-20 are amended. Claims 30-32 are new. Claims 1-32 remain pending. Claims 21-29 are withdrawn from consideration. The amendment to dependent claim 7 overcomes the previous drawing objection and 112(b) rejection. 
Response to Arguments
Applicant’s arguments, see Pages, filed September 7th, 2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C 102 & 35 U.S.C 103 utilizing the Dobak reference have been fully considered and are persuasive. Specifically, the Examiner has found Applicant’s arguments, on pages 15-16 of the Remarks, persuasive in that the Dobak references fails to provide that its device and/or system would be specifically configured to generate a frozen tissue adjacent the distal end of the catheter. Therefore, the rejections based on the prior interpretation of Dobak have been withdrawn.  However, upon further consideration, the Examiner has set forth the following new grounds of rejection under 35 U.S.C 102 & 35 U.S.C 103 in the action below. It is the Examiners position that these newly proffered grounds of rejection are tenable for at least the reasoning set forth in the action. 
For the sake of completeness, the Examiner notes that Applicant has argued, on page 16 of the Remarks filed September 7th, 2022, with respect to the limitations found in the preamble of the claim including the requirement for the device/system to be for cryo-fixation lead extraction. The examiner notes that MPEP 2111.02 discusses the effect that limitations set forth in the preamble have on limiting the structure required by the claim. In the instant case, the Examiner has failed to find that the functional requirement in the preamble of the claims of “cryo-fixation lead extraction” structurally limits any of the claims in a manner that would define over any of the applied prior art references below. It is well established that a functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The Examiner is of the position that the prior art structure of the cited references below would readily be capable of performing the intended use thereby meeting the structural and functional requirements of each claim. Similar rationale as set forth with respect to the functional language set forth in the preamble of the claim is equally applicable to the functional recitations set forth, for example, in the body of independent claims 1, 11, & 15. These limitations include the language directed towards the liner lumen being “configured to selectively accept at least part of a lead being extracted longitudinally therethrough”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 15, 17, & 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 20110071427 A1), hereinafter Fischer.
Regarding claim 1, Fischer discloses a cryo-fixation lead extraction device comprising: a lead extraction catheter ([0039], [0042], & [0049]; Figure 1, 10, & 11—element 10) having longitudinally spaced proximal ([0039]; Figure 1—element 12) and distal catheter ends ([0039]; Figure 1, 10, & 11—elements 11 & 15) and an elongate catheter lumen ([0039]; Figure 10—element 13; the catheter lumen being the inner lumen of catheter shaft 13); a liner having longitudinally spaced proximal and distal liner ends ([0048]; Figure 10 & 11—element 90) and an elongate liner lumen ([0048]; Figure 10 & 11—element 93), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0048]; Figure 10 & 11—element 93; the sample chamber 93 is configured to receive a tissue sample; it is the examiners position that the sample chamber is capable of accepting at least part of a lead), and at least a portion of the liner being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([0045], [0048], & [0049]; Figure 10 & 11—elements 90 & 10; the liner 90 surrounding catheter 10); and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0042] & [0049]; Figure 5 & 10—elements 21 & 22), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0042]; Figure 5 & 10—elements 21, 22, & 50; the supply line 21 allows the gas to flow into the chamber 50 via a nozzle at the distal end 22 of the supply line), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal catheter end ([0002] & [0040]).
Regarding claim 2, Fischer discloses all of the limitation of claim 1, as described above. 
Fischer further discloses wherein the liner is configured for rotational movement with respect to the catheter lumen ([0049]; the liner 90 and the catheter 10 may be moveable relative to one another such that the catheter 10 can be withdrawn into the liner so that the tissue sample comes to lie within the liner 90).
Regarding claim 4, Fischer discloses all of the limitation of claim 1, as described above. 
Fischer further discloses wherein the lead being extracted is a cardiac pacemaker lead ([0049]; it is the examiners position that the liner lumen 93 is capable of receiving a lead therein, and therefore the liner lumen 93 is capable of receiving a cardiac pacemaker lead).
Regarding claim 5, Fischer discloses all of the limitations of claim 1, as described above.
Fischer further discloses a distal freezing chamber ([0042] & [0050]; Figure 5 & 10—element 50) located adjacent the distal liner end ([0049]; Figure 10—element 90 & 93) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([0042]; Figure 5 & 10—elements 21 & 22); and at least one cryogen return line extending longitudinally through at least a portion of the liner lumen ([0042], [0045], & [0048]; Figures 5, 8, & 10—elements 40 & 41; the gas return means 40 is formed partly by openings 41, the cryoprobe is located within tube 90 which is used to remove the gas in a targeted manner in the proximal direction), the at least one cryogen return line being configured to place the distal freezing chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([0045]; Figure 8 & 10—elements 41 & 90; the tube 90 is used to remove the gas in a targeted manner in the proximal direction); the cryogen fluid source, the at least one cryogen supply line, the distal freezing chamber, the at least one cryogen return line, and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([0042] & [0045]; Figure 8 & 10—elements 21, 22, 50, & 41).
Regarding claim 15, Fischer discloses a cryo-fixation lead extraction liner comprising: longitudinally spaced proximal and distal liner ends ([0048]; Figure 10 & 11—element 90) and an elongate liner lumen ([0048]; Figure 10 & 11—element 93), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0048]; Figure 10 & 11—element 93; the sample chamber 93 is configured to receive a tissue sample; it is the examiners position that the sample chamber is capable of accepting at least part of a lead); and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0042] & [0049]; Figure 5 & 10—elements 21 & 22), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0042]; Figure 5 & 10—elements 21, 22, & 50; the supply line 21 allows the gas to flow into the chamber 50 via a nozzle at the distal end 22 of the supply line), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal liner end ([0002] & [0040]).
Regarding claim 17, Fischer discloses all of the limitations of claim 15, as described above. 
Fischer further discloses wherein at least a portion of the liner is located circumferentially surrounding a lead extraction catheter with which the liner is associated ([0045] & [0049]; Figure 10 & 11—element 10).
	Regarding claim 19, Fischer discloses all of the limitations of claim 15, as described above. 
	Fischer further discloses a distal freezing chamber ([0042] & [0050]; Figure 5 & 10—element 50) located adjacent the distal liner end ([0049]; Figure 10—element 90 & 93) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([0042]; Figure 5 & 10—elements 21 & 22); and at least one cryogen return line extending longitudinally through at least a portion of the liner lumen ([0042], [0045], & [0048]; Figures 5, 8, & 10—elements 40 & 41; the gas return means 40 is formed partly by openings 41, the cryoprobe is located within tube 90 which is used to remove the gas in a targeted manner in the proximal direction), the at least one cryogen return line being configured to place the distal freezing chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([0045]; Figure 8 & 10—elements 41 & 90; the tube 90 is used to remove the gas in a targeted manner in the proximal direction); the cryogen fluid source, at least one cryogen supply line, the distal freezing chamber, at least one cryogen return line, and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction liner ([0042] & [0045]; Figure 8 & 10—elements 21, 22, 50, & 41).
Claims 1, 3, 5-7, 10, 15-16, & 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (US 20040243119 A1), hereinafter Lane.
First interpretation of Lane: Claims 1, 3, 5, 7, 10, 15-16, & 18 are rejected under the first interpretation of Lane.
Regarding claim 1, Lane discloses a cryo-fixation lead extraction device comprising: a lead extraction catheter ([0074] & [0076]; Figure 13 & 13A—elements 805 & 865; catheter 805 and outer balloon 865), having longitudinally spaced proximal and distal catheter ends ([0074]; Figure 13—elements 810 & 883) and an elongate catheter lumen (Figure 13 & 13A; with said catheter lumen being the internal lumen of catheter 805 and outer balloon 865); a liner having longitudinally spaced proximal and distal liner ends ([0074]; Figure 13 & 14—element 860; inner balloon) and an elongate liner lumen (Figure 13, & 14; with said liner lumen being the internal lumen of inner balloon 860), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0074] & [0076]; Figure 13—element 820; inner balloon 860 is shown surrounding guidewire tube 820 with guidewire lumen 822; the guidewire tube 820 is capable of receiving a guidewire within lumen 822, it is the examiners position that the guidewire tube 820, contained partially within inner balloon lumen 860, is capable of accepting at least part of a lead), and at least a portion of the liner being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([0074]; Figure 13 & 14—elements 860 & 865; inner balloon 860 is contained within catheter/outer balloon 865 lumen); and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0074] & [0082]; Figure 13—element 830), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0074], [0076], & [0082]; Figure 13 & 14—element 830, 835, & 870), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal catheter end ([0004] & [0005]).
Regarding claim 3, Lane discloses all of the limitations of claim 1, as described above. 
Fischer further discloses wherein the at least one cryogen supply line is affixed to an inner surface of the liner lumen ([0074] & [0082]; Figure 13 & 14—element 830).
Regarding claim 5, Lane discloses all of the limitations of claim 1, as described above.
Lane further discloses distal freezing chamber ([0074] & [0082]; Figures 13 & 14—element 870) located adjacent the distal liner end ([0074] & [0082]; Figure 13 & 14—element 860) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([0074] & [0082]; Figure 13 & 14—element 830); and at least one cryogen return line extending longitudinally through at least a portion of the liner lumen ([0074] & [0082]; Figure 13 & 14—element 845 & 850), the at least one cryogen return line being configured to place the distal freezing chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([0074] & [0080]; Figure 13 & 14—element 840 & 845); the cryogen fluid source, the at least one cryogen supply line, the distal freezing chamber, the at least one cryogen return line, and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([0074], [0080], & [0082]; Figure 13 & 14—elements 825, 830, 840, 845, & 870).
Regarding claim 7, Lane discloses all of the limitations of claim 5, as described above. 
Lane further discloses wherein the lead extraction catheter at least partially circumferentially surrounds the liner ([0074] & [0079]; Figure 13 & 14—elements 860 & 865).
Regarding claim 10, Lane discloses all of the limitations of claim 1, as described above. 
Lane further discloses wherein the lead extraction catheter and the liner are integrally formed as a single tube ([0079]; Figure 13—elements 805, 860, & 865).
	Regarding claim 15, Lane discloses a cryo-fixation lead extraction liner comprising: longitudinally spaced proximal and distal liner ends ([0074]; Figure 13 & 14—element 860; inner balloon) and an elongate liner lumen (Figure 13, & 14; with said liner lumen being the internal lumen of inner balloon 860), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0074] & [0076]; Figure 13—element 820; inner balloon 860 is shown surrounding guidewire tube 820 with guidewire lumen 822; the guidewire tube 820 is capable of receiving a guidewire within lumen 822, it is the examiners position that the guidewire tube 820, contained partially within inner balloon lumen 860, is capable of accepting at least part of a lead); and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0074] & [0082]; Figure 13—element 830), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0074], [0076], & [0082]; Figure 13 & 14—element 830, 835, & 870), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal liner end ([0004] & [0005]).
	Regarding claim 16, Lane discloses all of the limitations of claim 15, as described above. 
	Lane further discloses wherein at least a portion of the liner ([0074] & [0079]; Figure 13 & 14—element 860) is located circumferentially within a lead extraction catheter with which the liner is associated ([0074] & [0079]; Figure 13 & 14—elements 805 & 865; liner (inner balloon) 860 is located within outer balloon 865).
	Regarding claim 18, Lane discloses all of the limitations of claim 15, as described above.
	Lane further discloses wherein the at least one cryogen supply line is affixed to an inner surface of the liner lumen ([0074] & [0082]; Figure 13 & 14—element 830).
Second interpretation of Lane: claims 1, 3, & 5-6 are rejected under the second interpretation of Lane; the examiner notes that the first and second interpretation differ in the interpretation of the catheter.
Regarding claim 1, Lane discloses a cryo-fixation lead extraction device comprising: a lead extraction catheter ([0074]; Figure 13 & 14—element 820), having longitudinally spaced proximal and distal catheter ends ([0074]; Figure 13—element 820; with said proximal portion being in handle region 810 and said distal portion being in the distal tip region 883) and an elongate catheter lumen ([0074]; Figure 13, 13A, & 14—element 822); a liner having longitudinally spaced proximal and distal liner ends ([0074]; Figure 13 & 14—element 860; inner balloon) and an elongate liner lumen (Figure 13, & 14; with said liner lumen being the internal lumen of inner balloon 860), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0074] & [0076]; Figure 13—element 820; it is the examiners position that the guidewire tube 820, contained partially within inner balloon lumen 860, is capable of accepting at least part of a lead), and at least a portion of the liner being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([0074] & [0079]; Figure 13 & 14—elements 820, 822, & 860; inner balloon 860 is disposed around catheter/guidewire tube 820 and lumen 822); and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0074] & [0079]; Figure 13—element 830), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0074], [0076], & [0082]; Figure 13 & 14—element 830, 835, & 870), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal catheter end ([0004] & [0005]).
Regarding claim 3, Lane discloses all of the limitations of claim 1, as described above. 
Fischer further discloses wherein the at least one cryogen supply line is affixed to an inner surface of the liner lumen ([0074] & [0082]; Figure 13 & 14—element 830).
Regarding claim 5, Lane discloses all of the limitations of claim 1, as described above.
Lane further discloses a distal freezing chamber ([0074] & [0082]; Figures 13 & 14—element 870) located adjacent the distal liner end ([0074] & [0082]; Figure 13 & 14—element 860) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([0074] & [0082]; Figure 13 & 14—element 830); and at least one cryogen return line extending longitudinally through at least a portion of the liner lumen ([0074] & [0082]; Figure 13 & 14—element 845 & 850), the at least one cryogen return line being configured to place the distal freezing chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([0074] & [0080]; Figure 13 & 14—element 840 & 845); the cryogen fluid source, the at least one cryogen supply line, the distal freezing chamber, the at least one cryogen return line, and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([0074], [0080], & [0082]; Figure 13 & 14—elements 825, 830, 840, 845, & 870).
Regarding claim 6, Lane discloses all of the limitations of claim 5, as described above. 
Lane further discloses wherein the liner at least partially circumferentially surrounds the lead extraction catheter ([0074] & [0079]; Figure 13 & 14—elements 820 & 860), with the at least one cryogen supply line and the at least one cryogen return line at least partially interposed radially between the liner and the lead extraction catheter ([0074] & [0076]; Figure 13 & 14—elements 820, 830, & 860).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Tu (previously presented-US 5980515 A)., hereinafter Tu.
Regarding claim 8, Fischer discloses all of the limitations of claim 1, as described above. 
Fischer does not disclose a cutting feature located adjacent the distal catheter end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation extraction device comprising a catheter ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), a liner ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), and a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal catheter end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter and extraction system, as disclosed by Fischer, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward extraction catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from its implanted site. 
Regarding claim 9, Fischer in view of Tu disclose all of the limitations of claim 8, as described above. 
Tu further teaches wherein the cutting feature ([Col. 6, lines 51-63]; Figures 6-8—element 20 & 22) is located on a selected one of the distal catheter end ([Col. 6, lines 51-63]; Figures 6-8—element 18) and the distal liner end, and the lead extraction catheter is configured for at least one of oscillational motion ([Col. 6, lines 52-63]; Figure 6 & 8—element 10) relative to the liner ([Col. 6, lines 52-63] & [Col. 7, lines 29-46]; Figure 6 & 8—element 1) and rotational motion about a longitudinal axis relative to the liner ([Col. 6, lines 8-26] & [Col. 7, lines 29-46]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen catheter and extraction system, as disclosed by Fischer, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward extraction catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the catheter is located within the liner lumen and can be pushed forward to contact tissue mass and rotated to loosen scar tissue ([Col. 7, line 41-46]), through the combination of mechanical movement (i.e. rotating and pushing) and application of energy, the catheter can firmly contact and cut tissue, making extraction and removal of an implanted lead more feasible and less difficult ([Col. 3, lines 1-10] & [Col. 7, lines 38-46]), and allows for scar tissue to be removed efficiently ([Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen and extraction catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as such a modification would allow for the catheter to firmly contact and cut tissue, thereby efficiently removing scar tissue and providing for a less difficult extraction procedure.
Regarding claim 20, Fischer discloses all of the limitations of claim 15, as described above.
Fischer does not disclose a cutting feature located adjacent the distal liner end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation lead extraction liner ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), comprising a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal liner end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward extraction catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen and extraction catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from its implanted site. 
Claims 11-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Baust (previously presented- US 20150300569 A1), hereinafter Baust.
	Regarding claim 11, Fischer discloses a cryo-fixation lead extraction system comprising: a cryogen fluid source ([0023] & [0042]); a cryo-fixation lead extraction device including a lead extraction catheter ([0039], [0042], & [0049]; Figure 1, 10, & 11—element 10) having longitudinally spaced proximal ([0039]; Figure 1—element 12) and distal catheter ends ([0039]; Figure 1, 10, & 11—elements 11 & 15) and an elongate catheter lumen ([0039]; Figure 10—element 13; the catheter lumen being the inner lumen of catheter shaft 13), a liner having longitudinally spaced proximal and distal liner ends and an elongate liner lumen ([0048]; Figure 10 & 11—element 90), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([0048]; Figure 10 & 11—element 93; the sample chamber 93 is configured to receive a tissue sample; it is the examiners position that the sample chamber is capable of accepting at least part of a lead), and at least a portion of the liner being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([0045], [0048], & [0049]; Figure 10 & 11—elements 90 & 10; the liner 90 surrounding catheter 10), and at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen ([0042] & [0049]; Figure 5 & 10—elements 21 & 22), the cryogen supply line being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([0042]; Figure 5 & 10—elements 21, 22, & 50; the supply line 21 allows the gas to flow into the chamber 50 via a nozzle at the distal end 22 of the supply line), the cryogen supply line being configured to selectively generate a patient tissue frozen zone adjacent the distal catheter end ([0002] & [0040]).
Fischer does not disclose a cryogen regulator associated with the cryogen fluid source; an operator interface operatively connected to the cryogen supply line for selectively regulating cryogen fluid flow; and a computing device for at least one of controlling and monitoring the cryo-fixation lead extraction device during operation, the computing device including a user- perceptible display and at least one user-manipulable control.
Baust teaches a closed-loop cryogen system for use with a catheter ([0025]; Figure 1—element 100 & 200) configured to generate a tissue freeze zone ([0037]; Figure 10—element 210) and comprising a cryogen fluid source ([0025] & [0026]; Figure 2—element 104 & 124), a supply line ([0037]; Figure 10—element 204), a return line ([0037]; Figure 10—element 206), a cryogen regulator ([0027]; Figure 3—elements 115 & 121) associated with the cryogen fluid source ([0027]; Figure 2—element 104 & 124); an operator interface ([0048] & [0050]; Figure 11—element 160, 162, 170, & 172) operatively connected to the cryogen supply line for selectively regulating cryogen fluid flow ([0027], [0052], [0054], & [0055]; Figure 3—element 121, & 144; sensors are provided throughout the system to provide operating parameters to the data to the monitoring program 174, the control program 176 enables control and monitoring system 160 to implement user-initiated automatic adjustments to operational parameters which may depend upon parameters monitored by monitoring program 174); and a computing device ([0047]; Figure 11—element 162) for at least one of controlling and monitoring the cryo-fixation lead extraction device during operation ([0047], [0052], [0054], & [0055]; sensors are located throughout the cryogenic system and catheter to measure parameters like temperature, pressure, and fluid level, the parameters provide data to monitoring program 174, the computing device is capable of executing program code such as monitoring and control programs 174 & 176, the control program enables user-initiated or automatic adjustments to operational parameters provided to the monitoring program), the computing device including a user- perceptible display ([0052] & [0055]; Figure 11—element 180) and at least one user-manipulable control ([0048]; Figure 11—elements 170).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen system, as disclosed by Fischer, to include the teachings of Baust, as both references and the claimed invention are directed toward closed-loop cryogenic systems for freezing tissue. As disclosed by Baust, the cryogen system delivers cryogen to a cryoprobe or catheter for use during a procedure ([0025]), and the system allows for users to control, adjust, or regulate the system parameters in accordance with user objective ([0047]) in order to selectively freeze a small area of tissue without affecting the temperature of surrounding tissue and organs ([0004]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen system of Fischer to include the teachings of Baust, as described above, as such a modification would provide allow for a user to adjust, control, or regulate the cryogen system parameters in accordance with user objectives, and allow for selective freezing of tissue without affecting the temperature of surrounding tissue. 
Regarding claim 12, Fischer in view of Baust disclose all of the limitations of claim 11, as described above. 
Fischer further discloses a cryogen fluid destination, and wherein the cryo-fixation lead extraction device includes a distal freezing chamber ([0042] & [0050]; Figure 5 & 10—element 50) located adjacent the distal liner end ([0049]; Figure 10—element 90 & 93) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([0042]; Figure 5 & 10—elements 21 & 22), and at least one cryogen return line extending longitudinally through at least a portion of the liner lumen ([0042], [0045], & [0048]; Figures 5, 8, & 10—elements 40 & 41; the gas return means 40 is formed partly by openings 41, the cryoprobe is located within tube 90 which is used to remove the gas in a targeted manner in the proximal direction), the at least one cryogen return line being configured to place the distal freezing chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([0045]; Figure 8 & 10—elements 41 & 90; the tube 90 is used to remove the gas in a targeted manner in the proximal direction); the cryogen fluid source, the at least one cryogen supply line, the distal freezing chamber, the at least one cryogen return line, and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([0042] & [0045]; Figure 8 & 10—elements 21, 22, 50, & 41).
Fischer does not disclose the operator interface being operatively connected to at least one of the at least one cryogen return line and the cryogen fluid destination for selectively regulating cryogen fluid flow.
Baust further teaches the operator interface being operatively connected to at least one of the at least one cryogen return line and the cryogen fluid destination for selectively regulating cryogen fluid flow ([0027], [0044], [0052], [0054], & [0055]; Figure 3—element 121, & 144; sensors are provided throughout the system to provide operating parameters to the data to the monitoring program 174, the control program 176 enables control and monitoring system 160 to implement user-initiated or automatic adjustments to operational parameters which may depend upon parameters monitored by monitoring program 174).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen probe, as disclosed by Fischer, to include the teachings of Baust, as both references and the claimed invention are directed toward closed-loop cryogen systems. As disclosed by Baust, the cryogen system delivers cryogen to a cryoprobe or catheter for use during a procedure ([0025]), and the system allows for users to control, adjust, or regulate the system parameters in accordance with user objective ([0047]) in order to selectively freeze a small area of tissue without affecting the temperature of surrounding tissue and organs ([0004]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fischer to include the teachings of Baust, as described above, as such a modification would allow for a user to adjust, control, or regulate the cryogen system parameters in accordance with user objectives, and allow for selective freezing of tissue without affecting the temperature of surrounding tissue. 
Regarding claim 14, Fischer in view of Baust disclose all of the limitations of claim 11, as described above. 
Fischer does not disclose a portable mounting frame configured to support and transport the cryogen fluid source, cryogen regulator, operator interface, and computing device. 
Baust further teaches the cryogen system comprising a portable mounting frame ([0025]; Figures 1-3—element 102) configured to support and transport the cryogen fluid source ([0025]; Figure 1-3—element 104), cryogen regulator ([0027]; Figure 3—elements 115 & 121), operator interface ([0055]; Figure 2 & 11—elements 160 & 170), and computing device ([0055]; Figure 2 & 11—element 160 & 162). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen catheter, as disclosed by Fischer, to include the further teachings of Baust, as both references and the claimed invention are directed toward cryogen systems. As disclosed by Baust, the cryogen system is contained within an enclosure that allows the system to be easily transported, the enclosure may include wheels and handles and fixtures so that the system can be transported to and from treatment location ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen catheter, as disclosed by Fischer, to include the further teachings of Baust, as such a modification would allow for the cryogen system to be easily transported to and from treatment location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view Baust and Tu.
Regarding claim 13, Fischer in view of Baust disclose all of the limitations of claim 11, as described above. 
Fischer does not disclose a cutting feature located adjacent the distal catheter end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation lead extraction device comprising a catheter ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), and a liner ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), comprising a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal catheter end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen and extraction catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward extraction catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen and extraction catheter, as disclosed by Fischer, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from implanted site. 
Claim 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view Thompson-Nauman et al. (US 20120035584 A1), hereinafter Thompson-Nauman.
	Regarding claim 30, Fischer discloses all of the limitations of claim 1, as described above. 
	Fischer does not explicitly disclose wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of -5°C to -30°C.
	Thompson-Nauman teaches a cryogenic catheter configured to adhere to tissue ([0031]; Figure 1—elements 30 & 32), the cryogenic catheter configured to generate a patient tissue frozen zone ([0039]), wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of –5°C to –30°C ([0039]; when the cryoadhesion member is cooled to a temperature of –30°C the tissue will adhere firmly to the cryoadhesion member, while allowing the tissue to recover when warmed). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as described above, as both references and the claimed invention are directed toward cryogenic catheters that freeze to adhere to tissue. As disclosed by Thompson-Nauman, when cooled to a temperature of –30°C the tissue will adhere firmly to the cryogenic catheter, yet this temperature will allow the tissue to recover following warming ([0039]). A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as such a modification would allow for tissue to adhere firmly to the cryogenic catheter yet allow for the tissue to recover following warming. 
	Regarding claim 32, Fischer discloses all of the limitations of claim 15, as described above. 
	Fischer does not explicitly disclose wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of -5°C to -30°C.
	Thompson-Nauman teaches a cryogenic catheter configured to adhere to tissue ([0031]; Figure 1—elements 30 & 32), the cryogenic catheter configured to generate a patient tissue frozen zone ([0039]), wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of –5°C to –30°C ([0039]; when the cryoadhesion member is cooled to a temperature of –30°C the tissue will adhere firmly to the cryoadhesion member, while allowing the tissue to recover when warmed). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as described above, as both references and the claimed invention are directed toward cryogenic catheters that freeze to adhere to tissue. As disclosed by Thompson-Nauman, when cooled to a temperature of –30°C the tissue will adhere firmly to the cryogenic catheter, yet this temperature will allow the tissue to recover following warming ([0039]). A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as such a modification would allow for tissue to adhere firmly to the cryogenic catheter yet allow for the tissue to recover following warming. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view Baust and Thompson-Nauman.
Regarding claim 31, Fischer discloses all of the limitations of claim 11, as described above. 
	Fischer does not explicitly disclose wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of -5°C to -30°C.
	Thompson-Nauman teaches a cryogenic catheter configured to adhere to tissue ([0031]; Figure 1—elements 30 & 32), the cryogenic catheter configured to generate a patient tissue frozen zone ([0039]), wherein a temperature of at least a portion of the patient tissue frozen zone is in the range of –5°C to –30°C ([0039]; when the cryoadhesion member is cooled to a temperature of –30°C the tissue will adhere firmly to the cryoadhesion member, while allowing the tissue to recover when warmed). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as described above, as both references and the claimed invention are directed toward cryogenic catheters that freeze to adhere to tissue. As disclosed by Thompson-Nauman, when cooled to a temperature of –30°C the tissue will adhere firmly to the cryogenic catheter, yet this temperature will allow the tissue to recover following warming ([0039]). A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogenic catheter, as disclosed by Fischer, to include the temperature teachings of Thompson-Nauman, as such a modification would allow for tissue to adhere firmly to the cryogenic catheter yet allow for the tissue to recover following warming. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kramer et al. (US 20160206295 A1) discloses a cryogen probe and cannula such that tissue frozen by the probe will adhere to the probe and be removed through the cannula.
Accordingly, claims 1-20 & 30-32 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794